Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on June 20, 2019.

2. Claims 1-18 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis and in view of claim 4, Examiner proposes allowable subject matter:
4. The task template changing device according to claim 3, wherein the reflection unit further gives notice of the contents of the change 

Incorporating intervening claim 2, intervening claim 3, and amended claim 4 into claim 1 would put the case in condition for allowance.


4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 8 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The task template changing device according to claim 1, wherein the specification unit specifies a task template in which a value indicated by the difference information is less than a first threshold value as the relevant task template,” which are not found in the prior art of record.
Incorporating claim 8 into claim 1 would put the case in condition for allowance.
Claims 11 and 14 depend on claim 8 and are also allowable.


5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 9 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The task template changing device according to claim 2, wherein the specification unit specifies a task template in which a value indicated by the difference information is less than a first threshold value as the relevant task template,” which are not found in the prior art of record.
Incorporating intervening claim 2 and claim 9 into claim 1 would put the case in condition for allowance.
Claims 12 and 15 depend on claim 9 and are also allowable.


6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 10 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The task template changing device according to claim 3, wherein the specification unit specifies a task template in which a value indicated by the difference information is less than a first threshold value as the relevant task template,” which are not found in the prior art of record.
Incorporating intervening claim 3 and claim 10 into claim 1 would put the case in condition for allowance.
Claims 13 and 16 depend on claim 10 and are also allowable.


Claim Interpretations - 35 USC §112
7. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8. Claims 1-14  recite claim limitations “a specification unit” and “a reflection unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example:
a specification unit stored in a memory that specifies . . .
a reflection unit stored in a non-transitory computer readable medium that reflects . . .


Claim Rejections - 35 USC §112
9. Statement of Statutory Basis, 35 U.S.C. 112(d) and Pre-AIA  35 U.S.C. 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10. Rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th Paragraph, Improper Dependent Claim
Claim 4 rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 1 recites  a reflection unit that reflects contents of the change on the relevant task template.
However, claim 4 recites  the reflection unit gives notice of the contents of the change instead of reflecting the contents of the change.

Please consider to amend claim 4 to read:
The task template changing device according to claim 3, wherein the reflection unit further gives notice of the contents of the change 
Claim 6 depends on claim 4 and is also rejected.


Claim Rejections – 35 USC §102
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12. Claims 1-3, 5, 7, 17, and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0356120 to Fujigaki (hereafter “Fujigaki”).

Claim 1. 
Fujigaki discloses a task template changing device comprising: 
a specification unit that specifies a relevant task template related to a changed task template (0026, 0027, 0043, 0046)
on the basis of difference information from the changed task template in a case where any one of a plurality of task templates obtained by customizing a reference task template is changed (0027, 0041, 0065, 0080); and 
a reflection unit that reflects contents of the change on the relevant task template specified by the specification unit (0046, 0065, 0075).

Claim 2. 
Fujigaki discloses the task template changing device according to claim 1, further comprising: a storage unit that stores information representing a relationship between the changed task template and another task template, wherein the specification unit further specifies the relevant task template on the basis of the information representing the relationship (0032).

Claim 3. 
Fujigaki discloses the task template changing device according to claim 2, wherein the information representing the relationship is information representing anyone of a parent-child relation and a copy relation (0032).

Claim 5. 
Fujigaki discloses the task template changing device according to claim 3, wherein the reflection unit selectively performs the reflection of the contents of the change or notification of the contents of the change on the basis of the difference information, in a case where the relevant task template is a task template having a child relation with respect to the changed task template (0011, 0032, 0047, 0062).

Claim 7. 
Fujigaki discloses the task template changing device according to claim 5, wherein the reflection unit reflects the contents of the change on the relevant task template in a case where the contents of the change are received with respect to notification of the contents of the change (0027, 0080).

Claim 17.
Claim 17 is a medium version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 17.

Claim 18.
Claim 18 is a medium version, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 18.

Conclusion
13. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192